ORDER
PER CURIAM.
Writ granted in part, and in part denied. The trial court’s denial of the motion to recuse Judge Brunson is affirmed. Judge Brunson is ordered to conduct an evidentia-ry hearing on the claim that the state exercised jury challenges in a racially discriminatory manner contrary to the principles mandated by the United States Supreme Court in Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), and to rule on thé petition for post conviction relief, as soon as possible. This order does not deprive Judge Brunson of the authority and discretion to conduct hearings on other issues and to issue whatever stay, writ or order he deems advisable according to law. Otherwise the application for supervisory writ is denied. The application for a stay of execution is denied.
WATSON, J., concurs, reserving judgment on whether the Batson issue has been properly raised.
MARCUS, J., concurs, but dissents from the ordering of a Batson hearing absent a contemporaneous objection. La.Code Crim.P. art. 841.